Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 13-20 drawn to a method of using a worm with a humanized CACNB4 gene to identify pathogenic variants in a library of oligonucleotides, classified in 800/3.
II. Claims 1-11, 13-20 drawn to a method of using a worm with a humanized STXBP1 gene to identify pathogenic variants in a library of oligonucleotides, classified in 800/3. 
III. Claims 22-29, drawn to a method of using a worm with a humanized CACNB4 gene to identify drugs of interest, classified in 800/3. 
IV. Claims 22-29, drawn to a method of using a worm with a humanized STXBP1 gene to identify drugs of interest, classified in 800/3. 
V. Claims 12, 21 and 29 drawn to a system comprising a controller comprising a processor and non-transitory memory configured to perform b), c) and/or e) of claim 1 or 13 or 22.

The inventions are independent or distinct, each from the other because:
Groups I and II are patentably distinct because the method of Group I is used to detect pathogenic variants of the CACNB4 gene while Group II is used to detect pathogenic variants of the STXBP1 gene. The protocols and reagents required for each 
Groups III and IV are patentably distinct because the method of Group I is used to detect drugs that target of the CACNB4 gene while Group II is used to detect drugs that target the STXBP1 gene. The protocols and reagents required for each are materially distinct and separate. The inventions are not disclosed as being used together. The burden required to search and examine the groups together would be undue. 
Groups I and II are patentably distinct from Groups III and IV because the method of Groups I and II is used to detect pathogenic variants of the CACNB4 or STXBP1 gene while Group III and IV is used to detect pathogenic variants of the CACNB4 or STXBP1 gene. The protocols and reagents for testing a library of oligonucleotides and for testing drugs that target proteins of interest are materially distinct and separate. The inventions are not disclosed as being used together. The burden required to search and examine the groups together would be undue. 
Groups I-IV and Group V are patentably distinct because the methods are used to identify variants of genes and drugs of interest while the system may be used for any type of computing. The means for each are materially distinct and separate. The burden required to search and examine the groups together would be undue. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632